DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the 360 degree video in Onno is different from a 3D model having a 3D shape. However, it is unclear how what is shown in Onno differs from a 3D model having a 3D shape. The overall shape of what is being mapped in Onno is a 3D sphere with various faces (see, for example, fig. 3; figs. 5-8). Each face has coordinates spanning three dimensions (X, Y, and Z). The faces are mapped from their curved 3D shapes to corresponding plane representations, as described in previously cited sections 0080-0081. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onno (U.S. Patent 2020/0137418).

As to claims 1 and 11, Onno discloses a three-dimensional model encoding device (fig. 1; a spherical 3D model is encoded to 2D video), 
a memory configured to store a program and a processor configured to execute the program and control the three-dimensional model encoding device (p. 3, section 0063-0066) to:
generate a two-dimensional image by projecting a three-dimensional model to at least one two-dimensional plane (p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane), the three-dimensional model having a three-dimensional shape (fig. 3; figs. 5-8; p. 4, sections 0080-0081; the model has a spherical shape, which would read on a three-dimensional shape; further, each face is a three-dimensional shape since each varies in all 3 dimensions before being mapped to a plane);  
generate, using the two-dimensional image, a corrected image by correcting one or more pixels forming a hole area which is included in the two-dimensional image, and is within an area to which the three-dimensional image is to be projected and to which 
generate encoded data by performing two-dimensional encoding on the corrected image (fig. 1, elements 107 and 108). 

As to claim 2, Onno discloses wherein the hole area is corrected using a first pixel value of a first pixel in a first active area that is an active area to which the three-dimensional model is projected, the first active area being adjacent to the hole area (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area).
 
As to claim 3, Onno discloses wherein the hole area is corrected by changing a pixel value of each of the one or more pixels forming the hole area to the first pixel value (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area; the inactive area pixel values are set to a constant value equal to the adjacent block pixel value).
 
As to claim 4, Onno discloses wherein, in the two-dimensional image, the hole area is corrected further using a second pixel value of a second pixel in a second active area that is an active area opposite to the first active area, the hole area being 
 
As to claim 5, Onno discloses wherein using the first pixel value and the second pixel value, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed linearly from the first pixel value to the second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixels from both areas).
 
As to claim 6, Onno discloses wherein the two-dimensional encoding is a process of encoding the corrected image in units of blocks (p. 1, section 0020), and when a boundary between the blocks in the two-dimensional encoding is in the hole area, the hole area is corrected by changing (i) a plurality of first inactive pixels between the first pixel and the boundary to the first pixel value and (ii) a plurality of second inactive pixels between the second pixel and the boundary to the second pixel value 
 
As to claim 7, Onno discloses using the first pixel value of the first pixel and the second pixel value of the second pixel, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed using a curve whose pixel value monotonically decreases from a first pixel value to a second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixel positions and values from both areas; a line from the larger value to the smaller value would read on a curve monotonically decreasing from first to second pixel value).
 
As to claim 8, Onno discloses wherein the first pixel is in the first active area and adjacent to the hole area, and the second pixel is in the second active area and adjacent to the hole area (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected 
 
As to claims 10 and 12, Onno discloses a three-dimensional model decoding device, comprising: 
a decoder (fig. 2) that: 
obtains encoded data into which a corrected image has been encoded (p. 4, sections 0085-0089; 2D image/video data is encoded and then received at the decoder), the corrected image being (i) a two-dimensional image that is generated by projecting a three-dimensional model to at least one two-dimensional plane (p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane during encoding), the three-dimensional model having a three-dimensional shape (fig. 3; figs. 5-8; p. 4, sections 0080-0081; the model has a spherical shape, which would read on a three-dimensional shape; further, each face is a three-dimensional shape since each varies in all 3 dimensions before being mapped to a plane) and has been corrected, and (ii) an image in which one or more pixels in a hole area which is included in the two-dimensional image, and is within an area to which the three-dimensional image is to be projected, and to which the three-dimensional model is not projected have been corrected (p. 2, section 0041-p. 3, section 0047; p. 8, section 0178-p. 9, section 0190; various corrections are discussed, such as extending an active area into a hole/seam inactive area or filtering to create pixels in the hole/seam inactive area during encoding; the inactive hole/seam area is an area where the 3D image is to be projected by extending portions of the active area);  
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onno in view of Budagavi (U.S. Publication 2018/0268570).

As to claim 9, Onno does not disclose, but Budagavi does disclose wherein the processor is further configured to execute the program and control the three-dimensional model encoding device to generate a two-dimensional binary map indicating whether each of a plurality of areas forming a two-dimensional area associated with the two-dimensional image is the hole area or the active area (p. 7, section 0083; p. 8, section 0090; a binary mask map is generated which indicates which 2D pixels have associated 3D point cloud model data vs. being in the hole area), wherein the encoder generates the encoded data by encoding the corrected image (p. 11, section 0130-p. 12, section 0131; the encoded data can include a projection to fill the unfilled pixels, which would read on a corrected image) and the two-dimensional binary map (p. 10, section 0109; p. 11, section 0119; p. 11, section 0126; p. 12, sections 0134-0136). The motivation for this is to allow a decoder to correctly reconstruct and generate the point cloud (p. 13, section 0145). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Onno to generate a binary map indicating whether each of a plurality of areas is the inactive area or the active area in order to allow a decoder to correctly reconstruct and generate a point cloud as taught by Budagavi.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RICHER/Primary Examiner, Art Unit 2612